DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Response to Amendment and Claims Status
The amendment of December 23, 2020, has been received and entered.  The amendment has provided claim 12 as a dependent claim of claim 1, of which both claims are currently amended for which to overcome the 35 USC 101 issue.  Further, claims 2 and 11 have been canceled; claims 3, 8-10, 12-20 are withdrawn and currently amended; claims 4-7 are original claims and claim 21 is newly added as an independent claim having the withdrawn method claims amended to depend therefrom.  Thus, claims 1, 3-10 and 12-21 are pending and rendered free of the prior art.
Claims 1, 3-10, 12 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 6, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-10, and 12-21 are allowed because closest prior art of Dach, Wei, Hunter, Prehm and Park et al, all cited on previously enclosed PTO-892 Form, do not teach the claimed polymer brush comprising a substrate and hyaluronan synthase components attached to about 20 to about 40% of the surface are of the substrate, of which is capable of synthesizing a hyaluronic acid and methods, therefore, of fabricating  the polymer brush and modifying the grafting density of the polymer brush.  The polymer brush is considered to be novel and to have inventive step and not considered to be obvious over the cited prior art, therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651